Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1-5 and 7-18 are allowed.	
The following is an examiner’s statement of reasons for allowance: claims 1-5 and 7-18 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record does not teach “the stone applicator tip is devoid of binder or resin” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
The prior art of record does not teach “the stone applicator tip includes a stone shell disposed over the applicator tip body, wherein the stone shell is molded from the stone powder or aggregate” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12.
The prior art of record does not teach “the stone applicator tip includes one or more inlays in the application surface, the inlays being a different material from the application surface” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754